      ,
.r,       '
                                                                                                                                                                                                               l-,
              y




              -A_0-24-5-Ba.(R-ev-.-02-/0-8/-20-19.,,_)-Ju.,..dg"-m-,n-ti-n_aC_r_im_in_al_Pe;_tty"-C-"a"'-se_.(M_o;_d-ifi,;..;ed,;,.l- - - - - - - - - - - - - - - - - - ~ P c ; s a g " - e.:...1o:.:.f.:..1   /


                                                           UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                                            V.                                                             (For Offenses Committed On or After November I, 1987)


                                    Miguel Angel Albores-Alvares                                                           Case Number: 3: l 9-mj-22986

                                                                                                                           Michael Ed -.,~,1               P.mlrP


                                                                                                                                                              FIL.ED
                                                                                                                           Defendant's Alto ney


                  REGISTRATION NO. 8674 8298

                  THE DEFENDANT:                                                                                                                                JUL 2 9 2019
                   ISi pleaded guilty to count( s) I of Complaint                                                                                      .               .       ...,.
                                                                                                                                                                                        ~x1..ir
                                                                                                                                                                           ~




                  •    was found guilty to count( s)                                                                      fliNIA                ~~wfi'fj~'N ~icrr~r~i- ~;4
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                  Title & Section                       Nature of Offense                                                                                            Count Number(s)
                  8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                                  1

                  •    The defendant has been found not guilty on count( s)
                                                     -------------------
                  •    Count(s)
                                      ------------------
                                                         dismissed on the motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:

                                                     ~TIME SERVED.                                                  •     _ _ _ _ _ _ _ _ _ _ days

                   IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
                   ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                        Monday, July 29, 2019
                                                                                                                        Date of Imposition of Sentence

                                      a:;,::JJ!p_W
                  Received      - -~
                                DUSM
                                     ""'~~
                                      ~-----
                                                                                                                        Hi!ilLu.i!:frLOcK
                                                                                                                        UNITED STATES MAGISTRATE JUDGE



                  Clerk's Office Copy                                                                                                                                                  3: 19-mj-22986
